Citation Nr: 9917755	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.   93-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service-connection for a low back disability, 
to include as secondary to shell fragment wounds.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had service from October 1943 to December 1945.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1992 rating decision from the 
Boise, Idaho, Department of Veterans' Affairs (VA) Regional 
Office (RO).  The case was remanded by the Board in October 
1995, September 1997 and December 1998.


FINDINGS OF FACT

1.  Low back disability was not present in service.

2.  Low back disability was not shown until several decades 
after the appellant's separation from service.

3.  Low back disability was not caused by or the result of or 
aggravated by service-connected shell fragment wounds.


CONCLUSION OF LAW

A low back disability was not incurred in service or 
secondarily caused by a service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991) has been 
satisfied.  

In a September 1992 hearing before the RO, the appellant 
contended that he sustained a back injury when he was blown 
out of a ditch after a mortar round landed next to his foot; 
that while he was hospitalized for his foot, he was placed in 
an amputation ward, which made him afraid to complain; that 
he was bedridden and given morphine, which could have healed 
or masked the pain of his back injury; and that the 
compression fractures of his spine were secondary to the 
shell fragment wounds sustained in service.  He and his wife 
testified that since the 1960's, he has been sleeping with 
plywood under the mattress because he was having problems 
with his back.

Service connection has been established for residuals, shell 
fragment wounds, left foot and right leg.

Although the service medical records indicate that the 
appellant sustained shell fragment wounds to the right knee 
and left foot, they contain no complaints, findings, or 
diagnosis pertaining to a low back disability.  Moreover a 
December 1945 service discharge examination indicates that 
his spine and extremities were normal.

Post-service medical records include a May 1948 VA 
examination which indicates that the appellant's posture and 
gait were normal.  There was no indication that he was having 
low back problems.

The earliest post-service clinical evidence of a low back 
disability dates from 1991, more than four decades after 
service.  In a private chiropractic medical record dated 
November 1991 he was diagnosed with acute lumbo-sacral 
subluxations L5/S1.  December 1991 VA medical records notes a 
diagnosis of degenerative disk disease at L5-S1, mild 
anterior compression deformities of the T12 and L1 vertebral 
bodies, and L4-L5 radiculopathy.  X-rays were consistent with 
age and previous injury.

An August 1992 letter from the Director of a VA Medical 
Center (VAMC) notes that the appellant's VA doctor indicated 
that it was possible that his compression fracture was a 
result of his mortar shell injury, but it could not be 
conclusively proven.  The VAMC Director also opined that it 
was possible that the compression fracture was caused by the 
mortar shell injury, but that this could not be proven with 
certainty this long after the injury.  

An August 1992 letter from the appellant's private 
chiropractor conceded that it was impossible to determine 
whether the appellant's back compression fracture was 
etiologically related to his war injuries.  However, the 
chiropractor opined that because the appellant had not 
reported other traumatic incidents other than his war injury, 
and because when he was hospitalized for his war injury, he 
was bedridden for over two months and under large amounts of 
pain medication, a back injury could have gone completely 
unnoticed and healed spontaneously.  It was also opined that 
the trauma inflicted to the spine would have been sufficient 
to cause the compression fracture, which would then 
accelerate the degenerative process which was now present.  

On VA examination in March 1996, the examiner reviewed the 
appellant's service medical records, and following 
examination, concluded that in neither report of in- service 
injury had the appellant made any mention of back pain.  If 
he had had a significant vertebral fracture at that time, he 
would have had significant back pain.  The examiner concluded 
that there was no relationship between the compression 
fractures of the back and the injury sustained in service.

On VA examination in January 1998, the appellant's claims 
file was reviewed.  The examiner then concluded that the 
appellant's low back pain was related entirely to the 
development of degenerative arthritis, the etiology of which 
was an old compression fracture of T12 and L1.  Unless the 
compression fractures were determined at the time of the left 
foot and right knee shrapnel wounds, there was no 
relationship between the onset of the severe degenerative 
generalized arthritis and the subsequent lumbar back pain to 
any injury incurred in service.

On VA examination in March 1999, the examiner indicated that 
in view of the 47 years elapsing between the shell fragment 
wounds and the complaints of low back pain in 1992, it was 
extremely unlikely that there was a relationship between the 
right knee and left foot shrapnel wounds and the onset of low 
back pain.  It was difficult to conclude that there was any 
relationship whatsoever between the war-inflicted shrapnel 
wounds and the appellant's complaints of low back pain.  

Service-connection may be granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability 
which is proximately due to or the result of a service 
connected disease or injury shall be service connected, and 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  Additional 
disability resulting from the aggravation of a non-service 
connected condition by a service-connected condition is also 
compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Based on the evidentiary record, the Board concludes that a 
low back disability was not the result of in- service injury 
or related to service connected disability.  In this regard, 
the medical record, including the service medical record, is 
negative with respect to the low back until many years after 
service.  As to the veteran's testimony, he could not recall 
the existence of low back pain until many years after 
service.  

To be sure, there is medical and chiropractic opinion that 
links the appellant's back disability to service, although 
some is speculative.  However, the Board considers that the 
more probative medical opinions are found in the reports of 
recent VA examinations.  These opinions have been consistent 
in concluding without any qualification that there was no 
relationship between the shell fragment injuries and back 
disability, including the vertebral compression fractures.  
The Board finds these opinions to be the more probative 
because they were based on examination findings as well as 
review of the appellant's claims file, to include his service 
medical records.  In addition, they were supported by 
rationale based on nature of the shell fragment injuries and 
the length of time that elapsed between the onset of low back 
symptomatology and the shell fragment wounds.  Accordingly, 
service-connection for his low back disability, to include 
secondary service-connection is not warranted.  The evidence 
is not in relative equipoise, and therefore the benefit of 
the doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

Entitlement to service-connection for a low back disability, 
to include secondary to service-connected shell wound, is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

